
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.8


AMENDMENT NO. 2004-1 TO THE
TYCO INTERNATIONAL (US) INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


        WHEREAS, the Board of Directors (the "Board") of Tyco International
(US) Inc. (the "Company") adopted the Tyco International (US) Inc. Supplemental
Executive Retirement Plan (the "Plan"), amended and restated as of October 1,
2000, and maintains the Plan for the benefit of its and its affiliates' eligible
employees;

        WHEREAS, certain disputes concerning benefits for former executives have
arisen or are anticipated under the Plan (the "Claims");

        WHEREAS, the Administrative Committee has had the sole responsibility
for the general administration of the Plan and of carrying out the provisions of
the Plan, including resolution of claims;

        WHEREAS, pursuant to a resolution of the Board by unanimous written
consent in December 2003 the Company created a special committee (the "Special
Appeals Committee") to handle the Claims of senior officers where there have
been allegations of wrongdoing, and authorized appropriate officers of the
Company to amend the Plan accordingly;

        WHEREAS, any action taken in good faith by the Special Appeals Committee
in the exercise of authority conferred upon it by the Board's resolution, under
the Plan, or under a charter adopted by the Special Appeals Committee (the
"Committee Charter") shall be conclusive and binding upon all Plan participants
and their beneficiaries;

        NOW, THEREFORE, the Plan is hereby amended, as follows:

1.    Effective January 1, 2004, Plan Section 11 is deleted and the following is
inserted:

        "11. Claims Procedure.

        (a)    Any Participant or Beneficiary of a deceased Participant (such
Participant or Beneficiary being referred to below as a "Claimant") may deliver
to the Committee, or to the committee designated by the Board to handle and
adjudicate certain claims of senior officers where there have been allegations
of wrongdoing (the "Special Appeals Committee") a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan (the applicable committee shall be referred to as the "Claims
Committee"). If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within 60 days after such notice was received
by the Claimant. All other claims must be made within 180 days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the Claimant.

        (b)    The Claims Committee shall consider a Claimant's claim within
90 days, unless special circumstances require additional time, and shall notify
the Claimant in writing:

        (i)    that the Claimant's requested determination has been made, and
that the claim has been allowed in full; or

        (ii)    that the Claims Committee has reached a conclusion contrary, in
whole or in part, to the Claimant's requested determination, and such notice
must set forth in a manner calculated to be understood by the Claimant:

        (A)    the specific reason(s) for the denial of the claim, or any part
of it;

        (B)    specific references(s) to pertinent provisions of the Plan upon
which such denial was based;

--------------------------------------------------------------------------------






        (C)    a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary; and

        (D)    an explanation of the claim review procedure set forth in
Section 11.

        (E)    a statement of the Claimant's right to bring a civil action under
Section 502(a) of ERISA following an adverse determination on review.

        (c)    Within 60 days after receiving a notice from the Claims Committee
that a claim has been denied, in whole or in part, a Claimant (or the Claimant's
duly authorized representative) may file with the Claims Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant's duly
authorized representative):

        (i)    may review pertinent documents;

        (ii)    may submit written comments or other documents; and/or

        (iii)    may request a hearing, which the Claims Committee, in its sole
discretion, may grant.

The Claimant (or the Claimant's duly authorized representative) shall be
provided, upon request and without charge, reasonable access to and copies of,
all documents, records or other information relevant to the claim. The Claimant
(or the Claimant's duly authorized representative) shall also be permitted to
submit to the Claims Committee documents, records and other information relating
to the claim.

        (d)    The Claims Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Claims Committee's decision must be
rendered within 120 days after such date. If an extension of time is required
due to special circumstances, the Claimant shall be notified in writing, by the
Claims Committee prior to the termination of the initial 60-day period. The
extension notice shall indicate the special circumstances requiring extension
and the date by which the Claims Committee expects to render a decision on the
claim. Such decision must be written in a manner calculated to be understood by
the Claimant, and it must contain:

        (i)    specific reasons for the decision;

        (ii)    specific reference(s) to the pertinent Plan provisions upon
which the decision was based;

        (iii)    the Claimant's right to receive, upon request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to his claim;

        (iv)    a statement of the Claimant's right to bring a civil action
under Section 502(a) of ERISA; and

        (v)    such other matters as the Special Appeals Committee deems
relevant.

        (e)    A claimant's compliance with the foregoing provisions of this
Section 11 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

        (f)    Any action taken in good faith by the Claims Committee in the
exercise of its authority shall be conclusive and binding upon all Plan
participants and their beneficiaries.

2

--------------------------------------------------------------------------------






        IN WITNESS WHEREOF, the Company has caused this Amendment 2004-1 to be
executed this 30th day of April, 2004.


 
 
TYCO INTERNATIONAL (US), INC.
 
 
By:
/s/  LAURIE SIEGEL            

--------------------------------------------------------------------------------

Laurie Siegel
Senior Vice President
Human Resources

3

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT NO. 2004-1 TO THE TYCO INTERNATIONAL (US) INC. SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN
